DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the claim’s amendment dated 3/6/2021.

Response to Arguments
3.	Applicant's arguments filed on 3/16/2021 have been fully considered but they are not persuasive.
Issues raised by the Applicant:
a)  On pages 6-7 of the Remarks, the Applicant asserts “Firstly, the Arnold reference clearly states, for example, in paragraph [0016], that: "The plurality of conductive vias may strategically be formed in a pattern through the printed circuit board so as to reduce the amount of electromagnetic interference that is able to pass through the printed circuit board." 
Hence, the Arnold reference merely indicates that the vias 54 are intended for shielding electromagnetic radiation, which passes through the circuit board. However, nothing in it 11Application Serial No. 16/008,132Attorney Docket No. BOSC.P10831US/1001018247Reply to Office Action of February 1, 2021indicates that solder bumps are used as a shield for electromagnetic radiation and/or that electromagnetic radiation is prevented from penetrating through a gap between the circuit board and the cover. In fact, the use of solder bumps is only mentioned in one single passage in the Arnold reference, in particular in paragraph [0085]. In this context, the Arnold reference states that: "Vias 54 are in electrical connection to grounded layer 20 and a solder or conductive adhesive bump 53 that may be coupled to EMI shield (not shown)." 
Therefore, it is clear for a person of ordinary skill in the art that the solder bumps 53 mentioned above are only provided for fastening (mechanically and/or electrically) the cover/shield 14 to the circuit board 10-and NOT for shielding electromagnetic radiation.”.

	b)  On page 7 of the Remarks, the Applicant asserts “In addition, the Arnold reference is silent about an arrangement or spacing of the solder bumps 53 in an unmounted state, i.e. whether the solder bumps 53 are evenly distributed over the vias 54 or not, so that it is unclear whether a shielding effect would be generated at all (even if a ring of solder resist were used). 



 “Secondly, the Arnold reference at best merely refers to one structure (vias 54) for shielding electromagnetic radiation.  A combination of two different structures (solder bumps + EMC vias) for shielding electromagnetic radiation independently from each other cannot be obtained in any way from the Arnold reference. 

d)  On page 8 of the Remarks, the Applicant asserts “Even if, however, a person of ordinary skill in the art had combined the applied references, he would not have arrived at the presently claimed subject matter.  A combination of these documents, i.e., adding rings of solder resist to the subject matter of the Arnold reference if at all-leads to the solder bumps of the second type (solder bumps with central vias) mentioned above.  In this case, the solder bumps are already grounded by the vias and the grounded shielding layer.  As a result, there is no need to use additional branch lines that bridge the ring of solder resist. 
In addition and as explained above, the Arnold reference is wholly silent about an arrangement or spacing of the solder bumps 53 in an unmounted state, i.e. whether the solder bumps 53 are evenly distributed over the vias 54 or not, so that it is unclear at best whether a shielding effect would be generated even if a ring of solder resist would be used.”.
Furthermore, even a combination of the applied references neither discloses nor suggests a combination of two different structures (solder bumps and EMC vias) for shielding electromagnetic radiation independently from each other.”.
f)	On page 9 of the Remarks, the Applicant asserts “Instead, the Examiner relies on hindsight in reaching his obviousness determination.... One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention.”.

	The Examiner’s position:
	a)  The Examiner respectfully disagrees with the Applicant.  Par [0108] of Arnold indicates “… either conductive or nonconductive adhesive 72 or similar conductive material (even solder) could be placed over the holes 70 to couple the flange 68 to the surface ground trace 16 and/or vias.  Such a configuration is particularly beneficial when a metal layer 62 is placed on the outside surface of EMI shield 14 so that the conductive adhesive creates an electrical path to the metal layer on the outside surface of the EMI shield.”.  So clearly, solder bumps 72 of Arnold is preferably made of similar conductive material …to create an 

	b)  The Examiner respectfully disagrees with the Applicant.  First of all, whether or not “an arrangement or spacing of the solder bumps 53 in an unmounted state, i.e. whether the solder bumps 53 are evenly distributed over the vias 54 or not” is not being claimed.  Furthermore, figure 6 of Arnold does show solder bumps 53/72 are evenly distributed over the vias 54/70.

	c)  The Examiner respectfully disagrees with the Applicant.  See explanation in above section (a).

	d)  The Examiner respectfully disagrees with the Applicant.  See explanations in above sections (a) and (b).  Furthermore, the motivation for use additional branch lines that bridge the ring of solder resist is to prevent the solder balls from oxidation after the electrical connection is established, and may help maintain a stable electrical connection between the solder balls and the electrically conductive layer (see par [0009] of D3).  


	f)  The Examiner respectfully disagrees with the Applicant.  From the above explanations, the claim rejections formulated by the Examiner are based on reasoning and motivation taught from the indicated prior arts.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 6-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable under Arnold et al. U.S. Pub. 2004/0240191 (hereafter D1) in view 
Regarding claims 1 and 7, D1 teaches a circuit board (10; figure 3) for a control device for a vehicle (intended use), comprising: 
a clamp edge (68; figures 5-6) for clamping on a cover (14; figure 5) for covering the circuit board (10), the clamp edge (68) being formed by an electrically conductive layer (16; figure 3) situated on an upper side of the circuit board (10), wherein the electrically conductive layer (16) of the clamp edge is connected to a ground terminal (20; figure 3) of the circuit board; 
a plurality of solder bumps (72; figure 6) for shielding an electromagnetic radiation (see par [0108]), the solder bumps (72 equivalent of 53 shown in figure 2A) being arranged in a row in the clamp edge, and a plurality of electromagnetic compatibility (EMC) vias (70; figure 6 which are equivalent of vias 54 shown in figures 2a-3) for shielding the electromagnetic radiation (see par [0108]), wherein the EMC vias (70) are configured in a row (see figure 6) in the clamp edge and are connected (see figures 2A and 3) to the electrically conductive layer (16), wherein the rows of EMC vias and solder bumps are spaced apart and configured parallel (see figure 2A of D1) to one another; 


However, D1 does not specifically teach that each of the solder bumps being insulated from the electrically conductive layer by a ring of solder resist.

D2, in the same field of endeavor, shows the conventionality of using solder resist ring (37; figure 4) for to prevent solder bridges from forming between closely spaced solder balls (29; figure 4).



However, D1 does not teach that each of the solder bumps ..is connected to the electrically conductive layer by a plurality of branch line that bridges the ring of solder resist.

D3, in the same field of endeavor, shows the conventionality of having solder bumps (10; figures 8-9) being surrounded by a solder resist (308; figures 8-9), wherein each of the solder bump (10) is connected to an electrically conductive layer (306; figure 8) by a plurality of branch lines (the underfills in extended portions 304; see figure 6 of D3 would form branch lines; figure 8; see par [0034]) that bridges the surrounding solder resist.



Regarding claim 6, D1 in view of D2/D3 also teaches the circuit board of claim 1, further comprising at least one electrical component (12; figure 4 of D1) situated on an upper side of the circuit board (10; figure 4).  

Regarding claim 8, claim 8 is the method equivalent of the apparatus claim 1.  Since, the apparatus has been shown to be obvious, the generic steps for producing a circuit board/control device, as recited in claim 8, respectively, would also have been obvious of D1 in view of D2/D3 as stated above. 

Regarding claim 10-12, claim 10-12 are the method equivalent of the apparatus claim 1.  Since, the apparatus has been shown to be obvious, the generic steps for producing a circuit board/control device, as recited in claims 10-12, respectively, would also have been obvious of D1 in view of D2/D3 as stated above.

Regarding claim 13, D1 in view of D2/D3 also teaches the circuit board of claim 1, wherein the solder bumps (72 of D1; which is equivalent of 53 shown in figure 2A) are situated closer to an outer edge (see figure 2A) of the circuit board (10) than the EMC vias (70 of D1; from figure 2a, solder bumps 53/72 has larger radius than vias 70/54, which indicates the solder bumps 53/72 are situated closer to an outer edge (any outer edge) of the circuit board 10 than the vias 70/54).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841